Citation Nr: 1532009	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  12-29 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative arthritis lumbar spine.

2 Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee. 

3. Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee.

4. Entitlement to an initial rating in excess of 10 percent for right hip strain.

5. Entitlement to an initial rating in excess of 10 percent for right shoulder strain.

6. Entitlement to an initial rating in excess of 10 percent for residuals of multiple strictures.

7. Entitlement to a compensable initial rating for right plantar fasciitis.

8. Entitlement to service connection for hypertension.

9. Entitlement to service connection for allergic rhinitis.

10. Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to May 1995, from January 2003 to January 2005, and from April 2005 to February 2009.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. In this decision, service connection was granted for residuals of multiple strictures, and a noncompensable rating was assigned. Thereafter, in an August 2012 rating decision, a clear and unmistakable error was found with regard to the initially assigned 0 percent rating, and an increased rating of 10 percent was assigned. However, as this rating is still less than the maximum benefit available, the appeal is still pending. AB v. Brown, 6 Vet. App. 35, 38 (1993).


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board determines that a remand of all issues is necessary.  First, the last adjudication of the appeal occurred in an August 2012 Statement of the Case (SOC), and the most recent treatment evidence considered from any source was dated in April 2009. Since then, both VA and private treatment records have been added to the claims file, and the Veteran has not waived AOJ review of these records. Therefore, the appeal must be remanded to allow for AOJ consideration of this evidence and readjudication of the claims. 

Additionally, the most recent VA examination was performed in March 2009, over six years ago.  The Board finds that these findings are too remote to serve as the basis for determining the appropriate disability ratings for the Veteran's lumbar spine, right and left knee, right hip, right shoulder, plantar fasciitis, and urethral stricture disabilities.  Therefore, the increased rating issues are remanded so that additional VA examinations can be scheduled to assess the current nature and severity of the service-connected disabilities. 

Further, the VA examiner in March 2009 found that the Veteran did not have current disabilities of allergic rhinitis, hypertension, and GERD, and it was for this reason that the claims were denied. However, the newly submitted evidence indicates that the Veteran is being treated for each of these disabilities. Therefore, the March 2009 VA examination is inadequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, there are outstanding treatment notes that should be obtained. As indicated, the Veteran receives VA treatment, but the most recent VA treatment note in the file is dated in April 2014.  Therefore, all VA treatment notes for the Veteran dated from April 2014 to the present should be associated with the claims file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

Finally, the March 2009 VA examiner stated that the Veteran was receiving treatment for his allergic rhinitis at Hawks Medical Center, but there are no records from that facility in the claims file. Further, a VA treatment note dated in November 2013 shows that the Veteran is treated by a private podiatrist for his plantar fasciitis and by a private urologist for his urethral stricture. The record also shows that he has received private treatment for his orthopedic disabilities. In light of this information, the Veteran should be asked to identify and authorize release to VA all private treatment records relevant to the dated from April 2009 to the present or to submit the evidence himself. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran submit or authorize release of all private treatment records relevant to his claims, to include Hawks Medical Center and treatment notes from his podiatrist, urologist, and providers for his back, knees, hip, and shoulder. The Veteran should be advised that he may also submit the evidence himself. All requests and responses, positive and negative, must be documented in the claims file.

2. Associate with the claims file all VA treatment notes for the Veteran dated from April 2014 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

3. Schedule the Veteran for the appropriate VA examination to assess the current nature and severity of his lumbar spine, right and left knee, right hip, and right shoulder disabilities. The claims file and a copy of this Remand must be provided to and reviewed by the examiner. All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished. 

The examiner must state whether there is any evidence of ankylosis, and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the joints. It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's orthopedic disabilities, expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination. Furthermore, an opinion must be given as to whether any pain associated with the Veteran's orthopedic disabilities could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.

Any neurological manifestations of the Veteran's service-connected lumbar spine disability must be identified, including any numbness of the legs. It must also be noted whether the Veteran experienced incapacitating episodes which required bed rest prescribed by a physician and treatment by a physician, and the frequency and total duration of such episodes over the course of the past 12 months.

A complete rationale for any opinion advanced should be provided.

4. Schedule the Veteran for the appropriate VA examination to assess the current nature and severity of his right plantar fasciitis. The claims file and a copy of this Remand must be provided to and reviewed by the examiner. All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished. The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria. 

The assessment should include a finding as to whether the overall severity of the disability is moderate, moderately severe, or severe. The examiner should also review the claims file, and to the extent possible, opine as to whether the severity of the Veteran's disability of each foot was moderate, moderately severe, or severe throughout the appeal period, indicating when changes in severity occurred and identifying the symptoms that reflect such changes.

 A complete rationale for any opinion advanced must be provided.

5. Schedule the Veteran for the appropriate VA examination to assess the current nature and severity of his residuals of multiple strictures.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner. All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished. The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.

6. Schedule the Veteran for the appropriate VA examination to assess the existence and etiology his hypertension, allergic rhinitis, and GERD. The claims file and a copy of this Remand must be provided to and reviewed by the examiner. All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished. Upon review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's hypertension is causally or etiologically a result of his military service?

Is it at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's allergic rhinitis is causally or etiologically a result of his military service?

Is it at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's GERD is causally or etiologically a result of his military service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
A complete rationale for any opinion advanced must be provided.

7. Notify the Veteran that he must report for the examinations and cooperate in the development of the claims. Failure to report for a VA examination without good cause may result in denial of one or more of the claims. 38 C.F.R. §§ 3.158, 3.655 (2014). 

8. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal, including a review of all evidence received since the March 2009 statement of the case. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

